709 N.W.2d 261 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Tracy E. MITCHELL, a Minnesota Attorney, Registration No. 12560X.
No. A06-180.
Supreme Court of Minnesota.
February 14, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Tracy E. Mitchell committed professional misconduct warranting public discipline, namely, neglect of a client matter and failure to cooperate with the Director's investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.5(a), 4.1, 8.4(d), and 8.1(a)(3), as amended to Minn. R. Prof. Conduct 8.1(b), effective October 1, 2005.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and two years of supervised probation, subject to the following conditions:
(a) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Within two weeks of the date of this order, respondent shall provide to the Director the names of four attorneys who have agreed to be nominated as respondent's supervisor. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director shall appoint a supervisor. Until a supervisor has signed a consent to supervise, the respondent shall, on the first day of each month, provide the Director with an inventory of active client files described in paragraph (b) below. Respondent shall make active client files available to the Director upon request.
(b) Respondent shall cooperate fully with the supervisor in his or her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor, by the first day of each month during probation, an inventory of all active client files. For each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent's supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals *262 as may reasonably be requested by the Director.
(c) Respondent shall initiate and maintain office procedures that ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts, and other persons interested in matters respondent is handling, and that shall ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
(d) Should the personal representative in the Hanson estate request that respondent continue to represent the estate, respondent shall timely file all necessary paperwork with the probate court to close out the estate and shall do this at no further cost to the estate. Respondent shall notify his supervisor once the probate has been closed or that his representation of the estate has been terminated.
(e) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(f) Respondent shall cooperate fully with the Director's office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(g) Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Tracy E. Mitchell is publicly reprimanded and placed on supervised probation for a period of two years, subject to the conditions set forth above.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice